     Case 4:19-cv-01491 Document 110 Filed on 06/02/21 in TXSD Page 1 of 5




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE INSURANCE                       )
COMPANY and STATE FARM COUNTY MUTUAL                         )
INSURANCE COMPANY OF TEXAS,                                  )
                                                             )
                                                             )
                                           Plaintiffs,       )
                                                             )
                          v.                                 )      Case No. 4:19-cv-01491
                                                             )
                                                             )      Hon. Ewing Werlein, Jr.
                                                             )
NOORUDDIN S. PUNJWANI, M.D.;                                 )      Magistrate Judge
PAIN ALLEVIATION & INTERVENTIONAL NEEDS,                     )      Frances H. Stacy
LLC n/k/a PAIN ALLEVIATION & INTERVENTIONAL                  )
NEEDS, PLLC; BARKETALI M. ROOPANI; ANIL B.                   )
ROOPANI; and SOHAIL B. ROOPANI,                              )
                                                             )
                                           Defendants.       )

                       JOINT STIPULATION FOR ENTRY OF
                   ORDER DISMISSING WITH PREJUDICE CLAIMS
                  AGAINST ALL DEFENDANTS AND TO CLOSE CASE

       This matter is before the Court upon the below Joint Stipulation of the undersigned

parties pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and the Court is otherwise

duly informed in the premises.

       THE UNDERSIGNED PARTIES STIPULATE THAT:

       1.      The claims of Plaintiffs State Farm Mutual Automobile Insurance Company and

State Farm County Mutual Company of Texas against Nooruddin S. Punjwani, M.D.; Pain

Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC;

Barketali M. Roopani; Anil B. Roopani; and Sohail B. Roopani (collectively, “Defendants”),

shall be dismissed with prejudice and without costs or fees awarded to any party.



                                                1
     Case 4:19-cv-01491 Document 110 Filed on 06/02/21 in TXSD Page 2 of 5




       2.      With the dismissal of Defendants, there are no other claims remaining in this

case, and the case should be closed.

       3.      A proposed Order awarding the relief sought herein is being filed concurrently

with this Joint Stipulation.

                                       AGREED AND CONSENTED TO BY:

                                           By: /s/ Jared T. Heck

                                           Ross O. Silverman (admitted pro hac vice)
                                           Katten Muchin Rosenman LLP
                                           525 West Monroe Street
                                           Chicago, IL 60661-3693
                                           P: (312) 902-5200
                                           F: (312) 577-8989
                                           ross.silverman@katten.com

                                           ATTORNEY-IN-CHARGE FOR PLAINTIFFS

                                           Of Counsel:
                                           Eric T. Gortner (admitted pro hac vice)
                                           Katten Muchin Rosenman LLP
                                           525 West Monroe Street
                                           Chicago, IL 60661-3693
                                           (312) 902-5200
                                           eric.gortner@katten.com

                                           Jared T. Heck (admitted pro hac vice)
                                           Katten Muchin Rosenman LLP
                                           525 West Monroe Street
                                           Chicago, IL 60661-3693
                                           (312) 902-5200
                                           jared.heck@katten.com

                                           Micah Kessler
                                           Nistico, Crouch & Kessler, P.C.
                                           1900 West Loop South, Suite 800
                                           Houston, TX 77027
                                           (713) 781-2889
                                           mkessler@nck-law.com

                                           Attorneys for Plaintiffs State Farm Mutual
                                           Automobile Insurance Company and State Farm
                                           County Mutual Company of Texas
                                              2
Case 4:19-cv-01491 Document 110 Filed on 06/02/21 in TXSD Page 3 of 5




                               By: /s/ Lauren E. Tucker McCubbin

                               Mark S. Armstrong, Esq.
                               Polsinelli PC
                               Texas Bar No. 01321900
                               Fed. I.D. No. 219390
                               1000 Louisiana Street, Suite 6400
                               Houston, Texas 77002
                               713-374-1600
                               Fax: 713-374-1601
                               marmstrong@polsinelli.com

                               ATTORNEY-IN-CHARGE

                               Lauren E. Tucker McCubbin, Esq.
                               Polsinelli PC
                               900 W. 48th Place, Suite 900
                               Kansas City, Missouri 64112
                               816-753-1000
                               Fax: 816-753-1536
                               ltucker@polsinelli.com

                               Ebad Khan, Esq.
                               Polsinelli PC
                               Texas Bar No. 24092625
                               Fed. I.D. No. 2810999
                               1000 Louisiana Street, Suite 6400
                               Houston, Texas 77002
                               713-374-1600
                               Fax: 713-374-1601
                               ekhan@polsinelli.com

                               Amber J. Simon, Esq.
                               Polsinelli PC
                               900 W. 48th Place, Suite 900
                               Kansas City, Missouri 64112
                               816-753-1000
                               Fax: 816-753-1536
                               asimon@polsinelli.com

                               Attorneys for Defendants Pain Alleviation &
                               Interventional Needs, LLC n/k/a Pain Alleviation &
                               Interventional Needs, PLLC; Barketali M. Roopani;
                               Anil B. Roopani; and Sohail B. Roopani




                                  3
    Case 4:19-cv-01491 Document 110 Filed on 06/02/21 in TXSD Page 4 of 5




                                   By: /s/ Sammy Ford

                                   Todd W. Mensing, Esq.
                                   Ahmad, Zavitsanos, Anaipakos, Alavi, & Mensing,
                                   P.C.
                                   Texas Bar No. 24013156
                                   Federal Bar No. 302944
                                   1221 McKinney Street, Suite 2500
                                   Houston TX 77010
                                   713-655-1101
                                   Fax: 713-655-0062
                                   tmensing@azalaw.com

                                   Sammy Ford, IV, Esq.
                                   Ahmad, Zavitsanos, Anaipakos, Alavi, & Mensing,
                                   P.C.
                                   Texas Bar No. 24061331
                                   Federal Bar No. 950682
                                   1221 McKinney Street, Suite 2500
                                   Houston TX 77010
                                   713-655-1101
                                   Fax: 713-655-0062
                                   sford@azalaw.com

                                   Jordan Warshauer
                                   Ahmad, Zavitsanos, Anaipakos, Alavi, & Mensing,
                                   P.C.
                                   Texas Bar No. 24086613
                                   Federal Bar No. 2994699
                                   1221 McKinney Street, Suite 2500
                                   Houston TX 77010
                                   713-655-1101
                                   Fax: 713-655-0062
                                   jwarshauer@azalaw.com

                                   Attorneys for Defendant Nooruddin S. Punjwani,
                                   M.D.



Dated: June 2, 2021




                                      4
     Case 4:19-cv-01491 Document 110 Filed on 06/02/21 in TXSD Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 2, 2021, I electronically filed the foregoing Joint Stipulation

with the Clerk of Court using the CM/ECF system, which will send notification to all counsel of

record.

                                                        /s/ Jared T. Heck
